 Case: 1:19-cr-00113-AGF Doc. #: 47 Filed: 04/06/21 Page: 1 of 2 PageID #: 175




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )   Case No. 1:19CR0113 AGF ACL
v.                                     )
                                       )
GORDON B. MOUNT,                       )
                                       )
                      Defendant.       )



                NOTICE OF SUBSTITUTION OF COUNSEL

     Federal Public Defender Lee T. Lawless enters his appearance as

appointed counsel of record for the Defendant Gordon B. Mount, replacing

Assistant Federal Public Defender Scott Tilsen and all other counsel who

previously appeared on behalf of the Defendant.



                                    Respectfully submitted,


                                    /s/Lee T. Lawless
                                    LEE T. LAWLESS MO 26240
                                    Federal Public Defender
                                    1010 Market Street - Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone 314-241-1255
                                    FAX: 314-421-3177
                                    E-Mail: Lee_Lawless@fd.org

                                    ATTORNEY FOR DEFENDANT
 Case: 1:19-cr-00113-AGF Doc. #: 47 Filed: 04/06/21 Page: 2 of 2 PageID #: 176




                         CERTIFICATE OF SERVICE


I hereby certify that on 04/06/2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the Office of the United States Attorney.



                                    /s/ Lee T. Lawless
                                    LEE T. LAWLESS MO 26240
